DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the abstract and specification include multiple references of “flown”. This appears to be a translation error and is assumed to refer to flow of coolant. Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1, at lines 11 and 15, recites a temperature control medium being “flown out”. The claim is presumed to describe the temperature control medium flowing out of the tank.
Claim 7, at line 4, recites “are reverse” but should instead read --are reversed--.
Claims 2-12 are objected to due to dependence from claim 1. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: a moving device configured to move the tank in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka (WO 02/44634, see attached English translation) in view of James (US 2018/0112896).
	As to claim 1, Hirooka teaches a temperature control medium processing apparatus configured to collect a temperature control medium CW1 from a module using the medium or refill the module with the medium, the temperature control medium processing apparatus comprising:
	a tank 124 configured to store the medium therein;
	a first inlet path which is connected to a first inlet opening of the tank 124, and through which the medium is introduced (Fig. 1; see line connecting left side of tank 124 to module discharge pipe 136);
	an outlet path which is connected to an outlet opening of the tank 124, and through which the temperature control medium flows (Fig. 1; see line connecting right side of tank 124 to module supply pipe 132); and
	a pump 130 provided at the outlet path and configured to force the medium stored in the tank 124 to flow out.
	Hirooka is silent regarding the manner in which the inlet/outlet paths are connected to the module, and thus does not explicitly teach inlet and outlet connectors as claimed. However, James teaches that it is known to provide an inlet connector and an outlet connector for a refrigerant storage vessel (paragraph 20, lines 45-49). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hirooka to utilize an inlet connector for the first inlet path and an outlet connector for the outlet path as taught by James in order to provide a configuration that is able to be conveniently assembled and disassembled.
	As to claim 3, the pump 130 of Hirooka is inverter driven and thus inherently includes a power supply configured to operate the pump 130.
	As to claim 5, Hirooka teaches a check valve 133 downstream of the pump 130 in the outlet path (Fig. 1).
	As to claims 6-7, James teaches the inlet/outlet connectors being configured as couplers wherein a male/female arrangement of the inlet and outlet connectors are reversed from each other (paragraph 20, lines 45-49).
	As to claim 12, Hirooka teaches the module comprising a processing module 100 configured to perform a processing on a substrate W, and a chiller module 140 configured to adjust a temperature of the temperature control medium and supply the medium into the processing module, wherein the inlet connection connects the first inlet path and a path 136 from the processing module 100, and the outlet connection connects the outlet path with both the path 136 from the processing module 100 and a path from the chiller module (Fig. 1)
	As to claim 13, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Hirooka.

Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of McMasters (US 2013/0298578).
	As to claim 2, Hirooka, as modified, does not explicitly teach a moving device as claimed. However, McMasters teaches utilizing wheels 120 to enable a refrigerant tank to be mobile (paragraph 22). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the temperature control medium processing apparatus of Hirooka to include wheels as taught by McMasters in order to improve the mobility of the system.
	As to claims 8-9, Hirooka, as modified, does not explicitly teach an exhaust path connected from the tank 124 to an external exhaust path with a connector as claimed. However, McMasters teaches that it is known to provide an exhaust path connecting an exhaust opening of a tank 212 to an external exhaust path 316 (Fig. 2, paragraph 31). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the tank 124 of Hirooka to include an exhaust path as claimed and taught by McMasters in order to allow air to be purged from the system for proper operation.
	Hirooka, as modified, does not explicitly teach a connector as claimed. However, as also noted above, James teaches that it is known to provide couplers for a refrigerant vessel to be connected to external flow paths. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the apparatus such that the exhaust path is connected via a coupler as taught by James in order to provide a configuration that is able to be conveniently assembled and disassembled. 
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Cheng (US 5,390,503)
	As to claim 4, Hirooka, as modified, does not explicitly teach a second inlet path connecting a second inlet opening of the tank and the outlet path, wherein a valve is provided in the second inlet path. However, Cheng teaches that it is known to bypass an outlet flow from a refrigerant tank back to an inlet of the tank via a valve 38 (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the tank 124 of Hirooka to include a second inlet path connecting a second inlet opening of the tank and the outlet path via a valve as taught by Cheng because it would increase the flow control and pressure management capabilities of the system.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Zrodnikov (US 8,141,620).
	As to claims 10-11, Hirooka, as modified, does not explicitly teach supply path connected from the tank 124 to an external medium supply source with a connector as claimed. However, Zrodnikov teaches that it is known to provide a supply path connecting a refrigerant storage tank 190 to an external medium supply source135 (Fig. 1B). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the tank 124 of Hirooka to include a supply path as claimed and taught by Zrodnikov in order to allow the temperature control medium to be charged to the system for proper operation.
	Hirooka, as modified, does not explicitly teach a connector as claimed. However, as also noted above, James teaches that it is known to provide couplers for a refrigerant vessel to be connected to external flow paths. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the apparatus such that the supply path is connected via a coupler as taught by James in order to provide a configuration that is able to be conveniently assembled and disassembled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763